Citation Nr: 1813643	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-20 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for service-connected degenerative disc disease of the spine with intervertebral disc syndrome.

2. Entitlement to an initial rating greater than 10 percent for service-connected radiculopathy, left lower extremity associated with degenerative disc disease of the lumbar spine with intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 through December 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013 and November 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge at a July 2017 Travel Board hearing.  A transcript is of record.

In a November 2013 rating decision, the RO granted an increased rating of 10 percent for the Veteran's degenerative disc disease of the lumbar spine.  Since the RO did not assign the maximum disability rating possible, this appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The November 2013 rating decision also granted a separate 10 percent rating for radiculopathy of the left lower extremity.  In his April 2014 substantive appeal, the Veteran asserts that his radiculopathy of the left lower extremity is worse than what is reflected by a 10 percent rating.  During the July 2017 Board hearing, the Veteran was informed that the issue of entitlement to an increased rating for left lower extremity radiculopathy was not included as a separate issue in the April 2014 statement of the case, but since the statement of the case discussed radiculopathy of the left lower extremity, the Board had jurisdiction over the issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran was last afforded a VA examination to evaluate the severity of lumbar spine degenerative disc disease and left lower extremity radiculopathy in October 2013.  During his July 2017 Board hearing, the Veteran testified that his lumbar spine degenerative disc disease and left lower extremity had worsened.  As the Veteran was last afforded a VA exam over four years ago, he should be afforded a VA examination to determine the current severity of his lumbar spine degenerative disc disease and left lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant VA treatment records from the Los Angeles VAMC and all associated outpatient clinics from April 2017 to the present.

2. The Veteran should be scheduled for a VA examination to assess the current level of severity of his service-connected degenerative disc disease of the lumbar spine with intervertebral disc syndrome and his service-connected radiculopathy, left lower extremity.

3. The AOJ should then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




